OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on October 13, 1965.
On April 28, 1983 respondent was convicted in the Supreme Court, Suffolk County, of grand larceny in the second degree, upon a jury verdict. Grand larceny in the second degree is a class D felony (see Penal Law, § 155.35). Pursuant to subdivision 4 of section 90 of the Judiciary Law the respondent ceased to be an attorney and counselor at law in this State upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
*214Mollen, P. J., Damiani, Titone, Lazer and Boyers, JJ., concur.